COUNTY CLERKS — FEES FOR POSTAGE Pursuant to the provisions of 28 O.S. 1 [28-1] through 28 O.S. 161 [28-161] (1971), and specifically 28 O.S. 6 [28-6] (1971), the Attorney General agrees with the result reached in the 1939 Attorney General's Opinion which concluded that county clerks are not authorized to charge postage to persons who tender instruments for filing or reporting and request return of same.  The Attorney General has considered your request for an opinion wherein you ask the following question: "Does the Attorney General now concur or reaffirm the conclusion reached in a 1939 Attorney General's opinion that a County Clerk may not charge postage to persons who tender instruments for filing or recording?" Title 28 O.S. 6 [28-6] (1971), states: "The county shall be responsible for the fees, salaries and expenses of county officers, unless otherwise provided by law." Title 28 O.S. 32 [28-32] (1971), lists the specific fees which may be charged by a county clerk as register of deeds. The statutes do not address themselves to a definition of "expenses" in 28 O.S. 1 [28-1] through 161 (1971). In Black's Law Dictionary an "expense" is defined as follows: "That which is expended, laid out or consumed; an outlay; charge; cost; price." The same source defines "fee" as follows: "A charge fixed by law for services of public officers or for use of a privilege under control of government." As indicated above and as reflected in 28 O.S. 32 [28-32] (1971), the Legislature has specifically set forth permissible fees of county clerks. These fees are the charges fixed by law for the services of a county clerk. Postage is not a "fee" since it is not a charge fixed by law for the services of a county clerk. Postage is an expense incurred or the cost incurred by a county clerk in returning documents which have been tendered for filing. Your question does not reach the issue of whether or not county clerks are required by law to return said documents.  Since postage is an "expense" rather than a "fee" and no specific provisions are made in 28 O.S. 1 [28-1] through 161 (1971), for the cost of postage, we must turn to the language of 28 O.S. 6 [28-6] (1971), in order to answer your question. Title 28 O.S. 6 [28-6] (1971), as quoted above, specifically states that the county shall be responsible for the expenses of county officers unless otherwise provided by law. As indicated above, the expense of postage is not otherwise provided by law.  It is, therefore, the opinion of the Attorney General that your question be answered in the following manner: Pursuant to the provisions of 28 O.S. 1 [28-1] through 161 (1971), and specifically 28 O.S. 6 [28-6] (1971), the Attorney General agrees with the result reached in the 1939 Attorney General's Opinion which concluded that county clerks are not authorized to charge postage to persons who tender instruments for filing or reporting and request return of same.  (AMALIJA J. HODGINS) (ksg)